338 F.2d 62
Lender GLINN, Appellant,v.UNITED STATES of America, Appellee.
No. 21457.
United States Court of Appeals Fifth Circuit.
Nov. 4, 1964.

Lender Glinn, pro se.
Clinton Ashmore, U.S. Atty., Tallahassee, Fla., Stewart J. Carrouth, Asst. U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant complains of the action of the United States District Court for the Northern District of Florida in denying his motion to vacate sentence pursuant to Title 28, U.S.C., 2255, wherein he claims a denial of constitutional rights.


2
A careful review of the record convinces us that the trial court gave full and proper consideration to the claims and contentions of the appellant and committed no error in the denial of the motion under consideration.


3
The judgment is affirmed.